Title: To James Madison from William Pinkney, 27 April 1808
From: Pinkney, William
To: Madison, James



Sir
London April 27th: 1808.

I have the honor to inform you that I have this day had an audience of the King and presented my credentials.
My reception was particularly kind and gracious; and it is my duty to say that every evidence, which such an occasion could admit, was afforded, of a desire on the part of the King to continue in friendship with us.  I have the Honor to be, with perfect esteem and consideration, Sir Your Most Obt. Hble Servt.

Wm: Pinkney

